Citation Nr: 1642083	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from October 1983 to October 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the RO in Nashville, Tennessee.

In August 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

In December 2014, the Board remanded this appeal for additional evidentiary development to obtain records from the Social Security Administration.  The appeal has since been returned to the Board for further appellate action.  


FINDING OF FACT

There is no relationship between any injury or disease in service and any current thoracolumbar spine disorder.  


CONCLUSION OF LAW

A back disorder was not incurred in service; thoracolumbar arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is included among the enumerated chronic diseases.  Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

In order for thoracolumbar spine arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) forward flexion of the thoracolumbar spine is limited to 85 degrees, or (2) that combined range of motion of the thoracolumbar spine is limited to 235 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2016).

Service treatment records reveal that, when examined, accepted, and enrolled for service on May 6, 1983, the Veteran's spine was clinically normal.  

On July 19, 1984, the Veteran was seen for complaint of low back pain for 1 week, localized to the lumbar region.  There was a negative history of direct back trauma in the prior 72 hours.  The assessment was rule out a muscle strain.  

The Veteran was again seen on May 14, 1987, for complaint of low back pain for 5 years with increase in symptoms over the past 2-3 days.  There was tenderness but no spasm.  The examiner doubted bony pathology and straight-leg-raise testing was negative.  The impression was low back pain.  

When examined for service separation on August 18, 1987, the Veteran's spine was examined and was found to be clinically normal.  The Veteran completed a report of medical history on which he indicated no history of, or current,  recurrent back pain.  After service, there is no record of treatment for a back injury, disease, or symptoms for many years.  

A November 7, 2003, VA Urgent Care Note reveals that the Veteran was seen with low back pain.  He stated that he initially hurt his back falling down the stairs 20 years ago and will occasionally get flares.  Yesterday morning, he was lifting dumbbells and developed a lumbar ache with muscle spasms up his spine.  A lumbosacral X-ray revealed no fracture or other obvious bony abnormality.  The assessment was mechanical lumbar back pain (Virtual VA record 05/23/2012).

A July 17, 2006, VA Nursing Outpatient Note reveals the Veteran's account that, late last night, midnight, he bent down to retrieve something out of the refrigerator.  He raised and turned and "my back went out and I went down."  He reported that he has had exacerbations of low back pain since he was 18 years old.  These typically occur 2 - 3 times a year.  X-rays revealed L4-L5 disc space narrowing and mild degenerative changes in the lower lumbar spine (Virtual VA record 05/23/2012). 

An August 29, 2006, VA Physical Therapy Consult reveals the Veteran's report of back problems intermittently since falling down stairs when he was 18, about 23 years ago.  He notes episodic pain and muscle spasms in the back, which can take him down, usually associated with straining.  The most recent episode occurred when he bent over to get something out of a small refrigerator and twisted as he returned to erect standing (Virtual VA record 05/23/2012).

An April 20, 2007, Surgery Outpatient Note reveals a history of chronic back pain with L4-5 disc disease and complaint of mid-back pain, worsening over the last month.  X-rays revealed a T6-T9 compression fracture and spurs anteriorly (Virtual VA record 05/23/2012). 

A June 26, 2007, VA Outpatient Note reveals that the Veteran's major problem has been back pain, but he now complains of "new" left back pain with radiation down back of left leg to knee.  He stated he woke up with this a few days ago (Virtual VA record 05/23/2012).

An August 6, 2008, VA E.R. Nursing Note reveals complaint of lower back pain since Monday.  The Veteran stated that he was kicking a carpet at work and his back started hurting.  He stated he has a history low back pain, but the pain became worse after he was at work Monday kicking carpet (Virtual VA record 09/06/2011). 

A September 2, 2008, VA Outpatient Note reveals complaint of exacerbation of low back pain.  He reported that he kicks carpet as part of concert and special event set up.  He admits that this aggravates his low back pain but is unwilling to look for another Job as this is a union position and the pay is good.  He hopes in 2 years to have enough seniority that he will not have to do physically demanding labor.  He reported that his back has bothered him since he was 18 years old (Virtual VA record 09/06/2011).  

A December 2, 2008, VA Outpatient Note reveals the Veteran was continuing to work with stage and convention setup, but his back was not a major problem for him at that time.  The assessment was chronic lower back pain, stable currently (Virtual VA record 09/06/2011).  

A September 29, 2009, VA Outpatient Note reveals the Veteran had worked as a carpet layer for events and this was difficult with his chronic back pain (Virtual VA record 09/06/2011). 

An October 1, 2009, report from B. Davis, MD, associated with the Veteran's Social Security claim indicates "old adolescent injury, 2006 compression fracture work injury."  The assessment was degenerative lumbar disc disease (VBMS record 02/25/2015). 

A January 22, 2010, Tennessee Department of Human Services Questionnaire reveals the Veteran's response to the question when his back pain began as: January 2006 (VBMS record 02/25/2015).  

A September 7, 2010, VA Outpatient Note reveals the Veteran's complaint that his low back pain has gotten worse.  He was doing some painting and he became very uncomfortable (Virtual VA record 09/06/2011). 

A May 31, 2011, VA Outpatient Note reveals the Veteran was in school learning how to be a personal trainer/nutritionist.  Some of his practical school work has caused a flare of back pain.  The assessment was chronic low back pain.  An MRI of October 2010 was noted showing minimal disc bulging at L3-L4, small stable disc protrusion at L4-L5, and a small disc herniation at L5-S1 (Virtual VA record 09/06/2011). 

An October 4, 2011, VA Outpatient Note reveals the Veteran dropped out of school to become a personal trainer because of his back (Virtual VA record 10/20/2011).

A December 17, 2011, VA Nursing Assessment reveals the chief concern: "I threw my back out."  The Veteran reported that he awoke yesterday with 10/10 back pain (Virtual VA 05/24/2012).

An August 14, 2012, letter from a VA physician is addressed: To whom it may concern.  It states that the Veteran had been followed by the Nashville VA Medical Center since 2002.  As early as 2003, he has complained of back pain.  He reported that this has been an ongoing issue off-and-on for approximately 20 years when at age 18 he fell down steps, just prior to enlisting in the Air Force.  Since he began receiving regular care through the VA in 2002, his complaint of back pain has periodically worsened, which has required pain management, physical therapy, chiropractic referral to the community, and multiple radiographic images.  Over the years, imaging has begun to show degenerative changes in his lumbar spine that are now chronic in nature.  In July of 2006, the diagnosis of low back pain was added to his problem list.  Under the circumstances, with his persistent complaint of back pain through the last 10 years, that the VA has cared for him, along with degenerative changes seen on X-ray and MRI, it seems reasonable to describe this as a chronic, progressive problem.  Therefore, "we would support his disability claim" (Virtual VA 05/24/2012).

A November 17, 2012, VA Attending E.R. Note reveals the Veteran presented with an acute worsening of his back pain after doing some landscaping (Virtual VA 05/24/2012).

A December 4, 2012 VA Emergency Department Note reveals the Veteran was washing windows and vacuuming/house work this weekend and "threw out" his back (Virtual VA 05/24/2012). 

As an initial matter, the Board acknowledges that the Veteran has consistently reported that he first injured his back prior to service in a fall down some stairs.  He has essentially presented his claim as one of aggravation of a pre-existing back injury during service.  While the Veteran is competent to report the fall prior to service, he is not competent to determine the onset of a back disorder at that time.  No defects were found at examination, acceptance, and enrollment into service and the presumption of soundness attaches.  Accordingly, this is not a claim of service aggravation, but service incurrence.  

After a review of all of the evidence, the Board finds that, while the Veteran was treated in service for low back symptoms and a muscle strain was suspected, he was not diagnosed with any specific back disorder in service, and his back was examined at service separation and found to be clinically normal.  Therefore, to the extent he had back pain in service, this is probative evidence that there was no back disorder when he left service.  

After service, it was 15 years before he again sought treatment for back symptoms.  While he initiated treatment with VA in 2002, it was not until 2003 that he mentioned back symptoms.  The first diagnosis of arthritis is not until 2006.  

With reference to the presumptive criteria set out above, the Board finds that there was no manifestation of arthritis within one year of service separation.  Moreover, while not conclusive, this lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, there is clear evidence of repeated work-related and nonwork-related injuries over the post-service years, including a thoracic compression fracture in 2006, which was associated with "new" left back pain and radiation.  Other injuries stemmed from "kicking carpet" lifting dumbbells, twisting, painting, working as a personal trainer, and doing landscaping and housework.  

The Veteran asserts that all of the post-service symptoms are etiologically related to the episodes of symptoms in service.  However, he has not been consistent in this assertion.  Notably, he reported at service separation that he had no history of recurrent back pain and that he had no recurrent back pain at that time.  He reported to the Tennessee Department of Human Service that his back pain began in January 2006.  This is consistent with the work-related compression fracture.  

There is no medical opinion that links the symptomatology in service to any current back disorder.  The August 14, 2012, letter from a VA physician does not purport to relate a current back disorder to service.  While it finds that he has a chronic, progressive problem, it bases this finding on the "last 10 years that VA has cared for him."  While it states that it is in support of his disability claim, this is not an endorsement of service connection.  First, it is not clear from the letter whether it is addressed to VA adjudicators or to Social Security adjudicators.  Second, the finding of a disability under VA law is not necessarily indicative of a service-connected disability, as nonservice-connected pension benefits require a finding of a permanent and total disability.  In sum, the letter does not amount to an etiology opinion in support of a claim for service connection.  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease process such as arthritis to service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of this degenerative condition, and the inherently medical question of how an episode of essentially muscular symptoms in service may have contributed to bring about remote arthritis.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements in support of his claim are not competent evidence of an etiologic relationship between the claimed arthritis, or any other back disorder, and service.  

As there is no competent or credible lay or medical evidence relating a current back disorder to service, and as there is clear evidence of significant post-service injuries to the back, the Board concludes that service connection for a back disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, Social Security Disability records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to this claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the only evidence that a back disorder is related to service consists of the Veteran's own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  As noted above, the August 2012 letter from a VA physician does not include an service-connected etiology opinion, even an equivocal opinion, as contemplated in McLendon.  Accordingly, the Board finds that referral for a VA medical examination is not warranted. 

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by obtaining the Veteran's Social Security Disability determination and supporting evidence.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a back disorder is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


